Citation Nr: 1707916	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from February to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which effectuated a Board grant of service connection for PTSD and assigned an initial 30 percent disability evaluation.

As the Veteran and his attorney have repeatedly contended that he is unable to work as a result of his service-connected PTSD, the issue of entitlement to a TDIU has been added to the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an additional medical opinion as well as outstanding records.  Specifically, the record indicates that the Veteran receives ongoing VA care and has submitted private medical evidence, but the last VA treatment note of record is dated in October 2012 and the last private medical record is dated May 2014.  Although the Veteran received a VA examination for PTSD in September 2012 and submitted a private psychiatric evaluation in 2014, a July 2016 statement from his wife indicates that his symptoms may have changed such that a new examination is warranted.  As the Veteran's wife's July 2016 statement also refers to "customers," the Veteran's current employment requires clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the last VA treatment records within the file were generated on October 24, 2012.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to, records from Dr. Riebeling.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  Request that the Veteran complete a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and note any current employment.

4.  After completing the development requested above, schedule the Veteran for a VA psychiatric disorders examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the contentions (see October 2015 statement from the Veteran's attorney as well as the July 2016 statement from the Veteran's wife) regarding his symptoms as well as how PTSD affects his employability.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




